FILED
                            NOT FOR PUBLICATION                             OCT 03 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-50449

               Plaintiff - Appellee,             D.C. No. 2:11-cr-00532-DDP

  v.
                                                 MEMORANDUM *
MICHAEL DERRAN WEIR, a.k.a.
michaeldwmale, a.k.a. boys4u2c,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                    Dean D. Pregerson, District Judge, Presiding

                           Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Michael Derran Weir appeals from the district court’s judgment and

challenges his guilty-plea conviction and 144-month sentence for two counts of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
distribution of child pornography, in violation of 18 U.S.C. § 2252A(a)(2)(A),

(b)(1); and one count of receipt of child pornography, in violation of 18 U.S.C.

§ 2252A(a)(5)(B), (b)(2). Pursuant to Anders v. California, 386 U.S. 738 (1967),

Weir’s counsel has filed a brief stating that there are no grounds for relief, along

with a motion to withdraw as counsel of record. We have provided Weir the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                           2                                    12-50449